DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-23 have been examined in this application. This communication is the first action on the merits.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 August 2019 and 18 October 2019 have been considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 recites “using a Bluetooth communication technique.” The use of the term Bluetooth®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites “backup case code.” The originally filed disclosure does not provide any explanation as to how one of ordinary skill in the art would utilize the “backup case code,” such as to generate an alert as in claim 12. The examiner identified [0085] which refers to an “alert.” However, this section does not provide any disclosure nor implies the existence of “backup case code,” nonetheless how one utilizes it. The examiner additionally found instances 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 16, 18-20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the identity.” There is insufficient antecedent basis for this limitation in the claim.
Claims 6, 7, and 16 recite the limitation “the medical procedure.” There is insufficient antecedent basis for this limitation in the claim. The procedure was previously referred to as “a robotic surgical procedure.” Claims 18 and 20 are rejected for their dependency on rejected claim 16.
Claim 19 recites the limitation “the operating room.” There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “the case code input device” in the “receive” step. There is insufficient antecedent basis for this limitation in the claim. This input was previously referred to as “a case code input interface.” 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-20), machine (claim 21), and manufacture (claims 22 and 23) which recite steps of:  (claims 1, 21, and 22) receiving case code, validating the case code, determining users associated with the case code, and providing access to the users to the robotic surgical device; (claims 17 and 23) receiving an identification of a robotic surgical procedure, receiving selection of a patient, receiving selection of one or more users, associating the patient and the users with the procedure, generating case code for the procedure, and associating the case code with the procedure.

Step 2A, Prong One:
These steps of (claims 1, 21, and 22) validating the case code and determining users associated with the case code; and (claims 17 and 23) associating the patient and the users with the procedure, generating case code for the procedure, and associating the case code with the procedure, as drafted, under the broadest reasonable interpretation (BRI), include performance of non-transitory computer-readable medium and processor language of claims 21, 22, and 23 and the robotic surgical device language of claim 1, these steps in the context of this claim encompass a mental process of the user. Regarding the robotic surgical device of claim 1, the recitation is at such a high degree of generality as to arguably encompass generic computer components as no corresponding structural elements have been claimed. 
Specifically, the above claim limitations are broad enough to at least include, under their BRI, performance in the mind. Regarding claims 1, 21, and 22, validating the case code can be done mentally because any conceivable method of validation is possible. Additionally, determining users associated with the case code is straightforwardly a mental process as it is merely a determination which can be performed in the mind. Regarding claims 17 and 23, associating the patient and the users with the procedure, generating case code for the procedure, and associating the case code with the procedure can be done mentally because any conceivable method of association and generation is possible. To put it another way, the BRI of these claims does not require anything other than a mental effectuation of these limitations. 
If a claim limitation, under its BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the step of (claims 1, 21, and 22) providing access to the users to the robotic surgical device as drafted, under the BRI, includes methods of organizing human activity. Specifically, such provision of access could be performed as part of an interaction 
Furthermore, the recitation of “to enable a robotic surgical procedure” in claims 1, 21, and 22 is merely an intended use of the “providing access” step. Accordingly, the claims do not require execution of a robotic surgical procedure by the robotic surgical device.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2, further defining the case code of the mental process; claim 3, further defining the validation and provision of access corresponding to a mental process and certain methods of organizing human activity, respectively; claims 6-7, 10, further a mental process of associating a user with data; claim 12, further defining certain methods of organizing human activity regarding provision of access, alerting, and denial of access; claim 13, further defining the mental process of determining; claim 14, further defining the mental process of determining and associating; claim 16, further defining medical procedure, certain methods of organizing human activity; claim 18, further defining the mental process of associating data; claim 19, further defining the mental process of determining and delaying generation; and claim 20, further defining the mental process of associating data).  

Step 2A, Prong Two:

amount to mere instructions to apply an exception (such as recitation of (claim 1) robotic surgical device; (claim 21) non-transitory computer-readable medium, network interface, input interface, processor; (claims 22 and 23) non-transitory computer-readable medium and processor, amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0111]-[0114], see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of (claims 1, 21, and 22) receiving a case code; and (claims 17 and 23) receiving an identification and a selection amounts to mere data gathering, see MPEP 2106.05(g)); and
generally link the abstract idea to a particular technological environment or field of use (such as (claims 1, 17, 21-23) generally link to the technological environment of robotic surgical procedures and surgical devices; and (claims 21-23) generally link to a computer environment as discussed above, see MPEP 2106.05(h)).

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 4-5, 7, 9-11, and 13-15, reciting various limitations including use of input devices and transmitting or streaming of data, which are additional limitations which amount to invoking computers as a tool to perform the abstract idea; claims 3-9, 11, 13-15, and 18, reciting obtaining data, receiving input data, recording data, receiving case code, tools for transmitting/receiving of data, and receiving a claims 2-16 and 18-20, generally linking to a computer environment, a robotic surgical procedure, and surgical procedures in general, which are additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Specifically, while the dependent claims do recite limitations regarding a surgical or medical procedure, these limitations are all regarding the mere recordation of data (i.e. data gathering). Therefore, none of these limitations integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as:  (claim 1, 21, and 22) receiving case code, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields:  claims 9-11 and 14, transmitting and streaming of data, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 9-11 and 14, transmitting and streaming of data to a remote server, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 8-9, 16-17, and 19-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shelton, IV et al. (US 2019/0206004 A1), hereinafter Shelton.


Claims 1, 21, and 22:
Shelton discloses:
(claim 1)  A method comprising:
(claim 21)  A robotic surgical device comprising: 
[0216] robotic surgical device; 	
(claim 21)  a non-transitory computer-readable medium;
[0225]
(claim 21)  a surgical device; 
[0216]-[0220]
(claim 21)  a network interface; 
[0180], [0187]
(claim 21)  a case code input interface; and 
[0186] 
(claim 21)  a processor in communication with the non-transitory computer-readable medium, the network interface, and the case code input interface, the processor configured to execute processor-executable instructions stored in the non-transitory computer-readable medium to cause the processor to:
[0225]
(claim 22)  A non-transitory computer-readable medium comprising processor-executable instructions to cause a processor to:
[0225]
receiving, by a robotic surgical device, a case code associated with a medical procedure;
[0366] discloses communicating “other data” (i.e. case code) from the surgical hub to “systems and/or devices other than the cloud-based system” such as to “a robotic interface of a surgical device/instrument.” “Case code” does not have an established meaning in the art, nor does applicant explicitly define the term, so the examiner has considered the broadest reasonable interpretation of the “case code” to be information pertaining to a medical procedure.
validating the case code;
[0368] and [0369] disclose validation of other data (i.e. case code) through encryption, with [0369] additionally disclosing inclusion of the checksum value. Also see [0553].
determining a one or more users associated with the case code; and
[0367] 
providing access to the one or more users to the robotic surgical device to enable a robotic surgical procedure.
[0537]-[0551] disclose an operator/surgeon (i.e. user) having access to a robotic surgical device for a robotic surgical procedure (see robotics discussed in [0534], [0545], [0546], [0548], and [0551]).

Claim 2:  Shelton discloses the method of claim 1, as discussed above.
Shelton further discloses:
the case code is a self-authenticating case code or a cryptographically signed code.
[0368] and [0369] disclose validation of other data (i.e. case code) through encryption, with [0369] additionally disclosing inclusion of the checksum value.

Claim 8:  Shelton discloses the method of claim 1, as discussed above.
Shelton further discloses:
recording surgical data during performance of the robotic surgical procedure.
[0384] discloses recording surgical data in the cloud-based system. [0536] discloses recording data pertaining to the procedure.

Claim 9:  Shelton discloses the method of claim 8, as discussed above.
Shelton further discloses:
responsive to completing the robotic surgical procedure, completing recording the surgical data; and 
[0384] discloses recording surgical data in the cloud-based system. [0536] discloses recording data pertaining to the procedure.
transmitting the surgical data to a remote server.
See previous citation.

Claim 16:  Shelton discloses the method of claim 1, as discussed above.
Shelton discloses:
the medical procedure is a simulated medical procedure or a training exercise.
[0544] discloses training of the situational awareness system to recognize positioning of the imaging device and visualization of patient anatomy.

Claims 17 and 23:
Shelton discloses:
(claim 17)  A method comprising:
(claim 23)  A non-transitory computer-readable medium comprising processor-executable instructions to cause a processor to:
receiving an identification of a robotic surgical procedure;
[0186] discloses an input interface through which a user can input commands or information. [0367] discloses identifying the procedure.
receiving a selection of a patient for the robotic surgical procedure;
[0186] discloses an input interface through which a user can input commands or information. [0367] discloses identifying the patient for the procedure.
receiving a selection of one or more users;
[0186] discloses an input interface through which a user can input commands or information. [0367] discloses identifying the user for the procedure.
associating the patient and the one or more users with the robotic surgical procedure;
[0367] discloses all of these pieces of information as “other information” which [0366] can be communicated to the robotic interface of the surgical device/instrument, thereby associating them.
generating a case code for the robotic surgical procedure; and
[0366] discloses communicating “other data” or [0367] “other information” (i.e. case code) from the surgical hub to “systems and/or devices other than the cloud-based system” such as to “a robotic interface of a surgical device/instrument.” “Case code” does not have an established meaning in the art, nor does applicant explicitly define the term, so the examiner has considered the broadest reasonable interpretation of the “case code” to be information pertaining to a medical procedure.
associating the case code with the robotic surgical procedure.
As in [0367], the other information (i.e. case code) includes the procedure, thereby associating the case code with the procedure.

Claim 19:  Shelton discloses the method of claim 17, as discussed above.
Shelton discloses:
determining one or more capabilities of a robotic surgical device associated with the operating room;
[0194]-[0275] 
determining a conflict between at least one of the one or more capabilities of the robotic surgical device and the robotic surgical procedure; and
[0439] discloses selectively connecting or disconnecting devices of the surgical system within an operating room based on the procedure being performed. Additionally, [0449] discloses a conflict of control program, and updating the device to the latest version.
delaying generating the case code until resolution of the conflict.
[0384], [0536] discloses recordation of procedure data, such as upon use of each device (i.e. resolution of device conflict), wherein the broadest reasonable interpretation of “case code” is information pertaining to a medical procedure.

Claim 20:  Shelton discloses the method of claim 16, as discussed above.
Shelton discloses:
associating one or more patient data records with the robotic surgical procedure, wherein at least one of the one or more patient data records comprises personalized health information.
[0367] discloses information being communicated [0366] to a robotic interface of a surgical device/instrument, including age of patient and medical data of the patient (i.e. personalized health information) as well as the type of surgical procedure, thereby associating the records with the procedure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al. (US 2019/0206004 A1), hereinafter Shelton, in view of Mako et al. (US 2019/0287671 A1), hereinafter Mako.

Claim 3:  Shelton discloses the method of claim 1, as discussed above.
Shelton further discloses: 
obtaining, using the case code, one or more patient data records associated with the robotic surgical procedure, at least one of the patient data records comprising personalized health information ("PHI"), and
[0367] discloses information being communicated [0366] to a robotic interface of a surgical device/instrument, including age of patient and medical data of the patient (i.e. personalized health information).

While Shelton does disclose obtaining personalized health information of the patient, Shelton does not explicitly disclose “in response to validating the case code, providing access to the one or more patient data records to the one or more users.” However, Mako does disclose this limitation, specifically:
in response to validating the case code, providing access to the one or more patient data records to the one or more users.
[0038] discloses the medical tag (i.e. case code) containing patient data records, with [0037], for example, disclosing scanning the tag to access the information.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Shelton with “in response to validating the case code, providing access to the one or more patient data records to the one or more users” as disclosed by Mako. 
Shelton in order to “reduce the possibility of such errors” including incorrectly identifying “(1) the patient; (2) the procedure to be performed, and/or (3) site of the procedure to be performed” (Mako:  [0003] and [0005]).

Claim 15:  Shelton discloses the method of claim 1, as discussed above.

While Shelton does disclose use of bar codes and RFID tags to identify components of the surgical system, Shelton does not explicitly disclose “receiving the case code comprises at least one of (i) scanning a bar code, (ii) obtaining the case code from an RFID tag; (iii) obtaining the case code using a Bluetooth communication technique, or (iv) receiving typed user input from a user input device.” However, Mako does disclose this limitation, specifically:
receiving the case code comprises at least one of (i) scanning a bar code, (ii) obtaining the case code from an RFID tag; (iii) obtaining the case code using a Bluetooth communication technique, or (iv) receiving typed user input from a user input device.
[0006] discloses use of bar codes and RFID tags as a means of providing a medical information component for a medical procedure.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Shelton with “receiving the case code comprises at least one of (i) scanning a bar code, (ii) obtaining the case code from an Mako. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton in order to “reduce the possibility of such errors” including incorrectly identifying “(1) the patient; (2) the procedure to be performed, and/or (3) site of the procedure to be performed” (Mako:  [0003] and [0005]).

Claims 4-7, 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al. (US 2019/0206004 A1), hereinafter Shelton, in view of Leist (US 2021/0205027 A1).

Claim 4:  Shelton discloses the method of claim 1, as discussed above.
Shelton further discloses:
obtaining, using the case code, identification information for each user of the one or more users; and
Shelton [0367] discloses “other information” (i.e. case code) which includes “the name of the surgeon performing the surgical procedure” (i.e. identification information).

While Shelton does disclose obtaining identification information for each user, Shelton does not explicitly disclose “logging each user of the one or more users into the robotic surgical device.” However, Leist does disclose this limitation, specifically:
logging each user of the one or more users into the robotic surgical device.
[0021], for example, discloses users logging into applications, thereby identifying the users.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Shelton with “logging each user of the one or more users into the robotic surgical device” as disclosed by Leist. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton in order to provide “access to an application running on a…user device that is communicatively paired with the computer-assisted surgical system during the surgical session” (Leist:  [0021]).

Claim 5:  Shelton in view of Leist discloses the method of claim 4, as discussed above.

While Shelton does disclose associating a user with the robotic surgical device (e.g. [0445]), Shelton does not explicitly disclose “receiving a user input indicating a first user of the one or more users is using the robotic surgical device, and changing the identity of an operating user to the first user.” However, Leist does disclose this limitation, specifically:
receiving a user input indicating a first user of the one or more users is using the robotic surgical device, and changing the identity of an operating user to the first user.
[0022] discloses an example of associating a user and their identity with their input.

Shelton with “receiving a user input indicating a first user of the one or more users is using the robotic surgical device, and changing the identity of an operating user to the first user” as disclosed by Leist. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton in order to identify “contextual information associated with the…event that is specific to the user role” (Leist:  [0022]).

Claim 6:  Shelton in view of Leist discloses the method of claim 5, as discussed above.

While Shelton does disclose recording surgical data during performance of the medical procedure (e.g. [0384], [0536]), Shelton does not explicitly disclose “recording surgical data during performance of the medical procedure and associating the first user with the surgical data.” However, Leist does disclose this limitation, specifically:
recording surgical data during performance of the medical procedure and associating the first user with the surgical data.
[0059] discloses storing surgical data associated with a user in a storage facility.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Shelton with “recording surgical data during performance of the medical procedure and associating the first user with the surgical data” as disclosed by Leist. 
Shelton in order to identify “contextual information associated with the…event that is specific to the user role” (Leist:  [0022]).

Claim 7:  Shelton in view of Leist discloses the method of claim 6, as discussed above.

While Shelton does disclose receiving second user input (e.g. [0445]) and recording surgical data during performance of the medical procedure (e.g. [0384], [0536]), Shelton does not explicitly disclose “receiving a second user input indicating a second user of the one or more users is using the robotic surgical device, and changing the identity of the operating user to the second user; recording additional surgical data during performance of the medical procedure and associating the second user with the additional surgical data.” However, Leist does disclose these limitations, specifically:
receiving a second user input indicating a second user of the one or more users is using the robotic surgical device, and changing the identity of the operating user to the second user; 
[0022] discloses an example of associating two different users and their identities with two different inputs.
recording additional surgical data during performance of the medical procedure and associating the second user with the additional surgical data.
[0059] discloses storing surgical data associated with a user in a storage facility.

Shelton with “receiving a second user input indicating a second user of the one or more users is using the robotic surgical device, and changing the identity of the operating user to the second user; recording additional surgical data during performance of the medical procedure and associating the second user with the additional surgical data” as disclosed by Leist. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton in order to identify “contextual information associated with the…event that is specific to the user role” (Leist:  [0022]).

Claim 10:  Shelton discloses the method of claim 9, as discussed above.

While Shelton does disclose recording surgical data in a cloud-based system during performance of the medical procedure (e.g. [0384], [0536]), Shelton does not explicitly disclose “transmitting the surgical data to a remote server comprises associating identities of each user of the one or more users and one or more data records associated with the robotic surgical procedure with the surgical data, and transmitting the identities of each user of the one or more users and one or more data records to the remote server.” However, Leist does disclose these limitations, specifically:
transmitting the surgical data to a remote server comprises associating identities of each user of the one or more users and one or more data records associated with the robotic surgical procedure with the surgical data, and transmitting the identities of each user of the one or more users and one or more data records to the remote server.
[0059] discloses storing surgical data associated with a user in a storage facility.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Shelton with “transmitting the surgical data to a remote server comprises associating identities of each user of the one or more users and one or more data records associated with the robotic surgical procedure with the surgical data, and transmitting the identities of each user of the one or more users and one or more data records to the remote server” as disclosed by Leist. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton in order to identify “contextual information associated with the…event that is specific to the user role” (Leist:  [0022]).

Claim 11:  Shelton discloses the method of claim 1, as discussed above.

While Shelton does disclose recording surgical data in a cloud-based system during performance of the medical procedure (e.g. [0384], [0536]), Shelton does not explicitly disclose “streaming, during the robotic surgical procedure, the surgical data to a remote server.” However, Leist does disclose this limitation, specifically:
streaming, during the robotic surgical procedure, the surgical data to a remote server.
[0024] and [0025] disclose providing real-time (i.e. streaming) information, which in context of the invention requires [0057] the processing facility to process the surgical data to provide the information. As in [0056], the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Shelton with “streaming, during the robotic surgical procedure, the surgical data to a remote server” as disclosed by Leist. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton in order to provide “more effective and efficient collaboration and coordination among the surgical team members” (Leist:  [0024]).

Claim 14:  Shelton discloses the method of claim 1, as discussed above.
Shelton further discloses: 
recording surgical data during performance of the robotic surgical procedure;
[0384] discloses recording surgical data in the cloud-based system. [0536] discloses recording data pertaining to the procedure.
receiving a second case code, the second case code associated with a scheduled robotic surgical procedure;
[0366] discloses communicating “other data” (i.e. case code) from the surgical hub to “systems and/or devices other than the cloud-based system” such as to “a robotic interface of a surgical device/instrument.”
determining a second set of one or more users associated with the second case code;
[0367] discloses the other data/information (i.e. case code) including “the name of the surgeon performing the procedure.”

It can be seen that each element claimed is taught in Shelton. Repetition of the elements for a second case code and second set of users would be performed the same as without repeating the steps. Since the functionality of repeating the steps does not interfere with the invention, the results of the combination would be predictable. It would have been obvious to one of ordinary skill in the art that the steps could be repeated for a second case code and second set of users since the claimed invention is merely repetition of old elements. In combination, each element would merely have performed the same function, and one of ordinary skill in the art would have recognized that the results were predictable.

	While Shelton does disclose recording surgical data, receiving case code, and determining associated users, Shelton does not explicitly disclose “associating the surgical data with the scheduled robotic surgical procedure and the second set of one or more users; and transmitting the surgical data and the associated second set of one or more users to a remote server.” However, Leist does disclose these limitations, specifically:
associating the surgical data with the scheduled robotic surgical procedure and the second set of one or more users; and
[0059] discloses storing surgical data associated with a user in a storage facility.
transmitting the surgical data and the associated second set of one or more users to a remote server.
See previous citation.

Shelton with “associating the surgical data with the scheduled robotic surgical procedure and the second set of one or more users; and transmitting the surgical data and the associated second set of one or more users to a remote server” as disclosed by Leist. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton in order to identify “contextual information associated with the…event that is specific to the user role” (Leist:  [0022]).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al. (US 2019/0206004 A1), hereinafter Shelton, in view of Mako et al. (US 2019/0287671 A1), hereinafter Mako, further in view of Leist (US 2021/0205027 A1), further in view of Ombrellaro (US 2007/0192137 A1).

Claim 12:  Shelton discloses the method of claim 1, as discussed above. 

While Shelton does disclose case code (e.g. [0366], [0367]), Shelton does not explicitly disclose “the case code comprises a backup case code and… generating an alert based on the backup case code.” However, Mako does disclose these limitations, specifically:
the case code comprises a backup case code and 
[0045] discloses “a medical tag that has multiple elements” (i.e. backup case code).
generating an alert based on the backup case code; and
[0037] discloses scanning of the medical tag, wherein scanning the tag alerts the medical staff or personnel to surgical site and procedures for the patient.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Shelton with “the case code comprises a backup case code and… generating an alert based on the backup case code” as disclosed by Mako. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton in order to “reduce the possibility of such errors” including incorrectly identifying “(1) the patient; (2) the procedure to be performed, and/or (3) site of the procedure to be performed” (Mako:  [0003] and [0005]).

While Shelton does disclose an operator/surgeon (i.e. user) having access to a robotic surgical device for a robotic surgical procedure (e.g. [0537]-[0551]), Shelton does not explicitly disclose “wherein providing access to the robotic surgical device comprises providing limited access to the robotic surgical device.” However, Leist does disclose this limitation, specifically:
wherein providing access to the robotic surgical device comprises providing limited access to the robotic surgical device, and further comprising:
[0021] discloses access to user devices requiring a user to be logged in (i.e. limited access).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Shelton with “wherein Leist. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton in order to provide “access to an application running on a…user device that is communicatively paired with the computer-assisted surgical system during the surgical session” (Leist:  [0021]).

While Shelton does disclose accessing patient records (e.g. [0367], [0537]), Shelton does not explicitly disclose “denying access to one or more patient data records.” However, Ombrellaro does disclose this limitation, specifically:
denying access to one or more patient data records.
[0054] discloses denying access to patient data records.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Shelton with “denying access to one or more patient data records” as disclosed by Ombrellaro. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton in order to control access to those users that have “current active privileges to access the medical record” (Ombrellaro:  [0054]).

Claim 13:  Shelton in view of Mako further in view of Leist further in view of Ombrellaro discloses the method of claim 12, as discussed above.

 Shelton does disclose an input interface and identifying users (e.g. [0186] and [0367]), Shelton does not explicitly disclose “determining the one or more users associated with the case code comprises receiving one or more user inputs identifying at least one user of the one or more users.” However, Leist does disclose this limitation, specifically:
determining the one or more users associated with the case code comprises receiving one or more user inputs identifying at least one user of the one or more users.
[0021], for example, discloses users logging into applications, thereby identifying the users.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Shelton with “determining the one or more users associated with the case code comprises receiving one or more user inputs identifying at least one user of the one or more users” as disclosed by Leist. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton in order to provide “access to an application running on a…user device that is communicatively paired with the computer-assisted surgical system during the surgical session” (Leist:  [0021]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al. (US 2019/0206004 A1), hereinafter Shelton, in view of Murphy et al. (US 2020/0152311 A1), hereinafter Murphy.

Claim 18:  Shelton discloses the method of claim 16, as discussed above.
Shelton further discloses: 
receiving a selection of a 
[0367] discloses operating room. 

While Shelton does disclose scheduling of the procedure (e.g. [0367]), Shelton does not explicitly disclose “receiving a selection of a scheduled time and operating room for the robotic surgical procedure; and associating the scheduled time and operating room with the robotic surgical procedure.” However, Murphy does disclose these limitations, specifically:
receiving a selection of a scheduled time and operating room for the robotic surgical procedure; and
Figure 7 and [0043]-[0052] disclose selecting date/time of the procedure, with Figure 11 specifically showing that a time is associated with date.
associating the scheduled time and operating room with the robotic surgical procedure.
Figure 7 and [0043]-[0052] disclose associating the planning information with the procedure.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Shelton with “receiving a selection of a scheduled time and operating room for the robotic surgical procedure; and associating the scheduled time and operating room with the robotic surgical procedure” as disclosed by Leist. 
Shelton for “receiving a request for one or more patient-specific surgical plans, creating the requested plans, and providing the plans to an ordering surgeon” (Murphy:  [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached at (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626